Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
	Regarding claim 3, it is noted the limitation “5 to 15 grains” will be interpreted as a unit of weight based on https://www.britannica.com/science/grain-unit-of-weight. If the applicant intends to use the term in a different meaning, applicant should make clear what is defined by the limitation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 10, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Greenwood (U.S. 9410773) in view of Cole (U.S. 6623385) in further view of Zobell (U.S. 9658036)
Regarding claim 1, Greenwood discloses an adjustable outsert system for attaching a point having a first end (Fig. 6, point 120 has first end outside arrow shaft) and a second end (Fig. 6, second end 140 of point 120) to an arrow shaft, said outsert system comprising a sleeve (Fig. 2, sleeve 110), and a post (Fig. 2, post 130), wherein said system, when assembled, is adapted to be partially inserted (Fig. 6, outsert system partially inserted, with tip exterior to hollow receiving portion) into an end of said arrow shaft that comprises a hollow receiving portion (Fig. 6, hollow receiving portion 103) wherein
said post has a first end and a second end, with the first end of the post comprising a receiving portion (Fig. 6, post 135 has receiving portion 138, which attaches axially aligned second end) adapted for attachment to the axially aligned second end of the point, and the second end of the post comprises provision of cut points (Col. 4 Lns. 35-40, circumferential grooves 136 to adjust weight of arrow tip insert) to facilitate the adjustment of the weight of the outsert system to a more precise weight based on the choice of an archer, said post being dimensioned to fit tightly inside (Col. 6 Lns. 30-40, slight expansion of arrow shaft 102 due to arrow tip insert 130 compresses arrow shaft 102 against 135, therefore, post fits tightly inside, Col. 3 Lns. 65-67, use of friction fit) said receiving portion of said arrow shaft upon insertion therein
said sleeve is generally cylindrical (Fig. 2, sleeve 110 is cylindrical), and has a first end and a second end (see Fig. 2, sleeve 110 inherently has first and second end), wherein said first end is dimensioned to be adapted for slipping over the first end of the post following insertion into the receiving portion of the arrow shaft, and wherein said second end of the sleeve has a diameter adapted dimensionally to be press fit over said arrow shaft upon installation thereon  (Col. 6 Lns. 30-40, slight expansion of arrow shaft 102 due to arrow tip insert 130 compresses arrow shaft 102 between bore 116 of collar 110, i.e. press fit, therefore, post fits tightly inside), and wherein said second end of the sleeve covers an end portion of an outer diameter of said arrow shaft when assembled (Fig. 6, sleeve 110 covers end portion of outer diameter of arrow shaft 102), 
	and wherein said post extends into said end of an arrow shaft further than said sleeve extends over said outer diameter of said arrow shaft (Fig. 6, post 130 extends further than sleeve 110)
	However, Greenwood does not explicitly disclose said post having a larger outer diameter than said second end, wherein said cut points are non-brittle and cuttable only with a suitable cutting tool, 
	While Cole does not explicitly state wherein said cut points are non-brittle and cuttable only with a suitable cutting tool, Cole discloses (Col. 2 Lns. 5-10) the segments are removed by cutting and would be a matter of preferred materials to use a non-brittle material, as it is noted that “mere selection of known materials to make an apparatus of a type made of said material prior to the invention, the selection of said material being on basis of suitability for intended use, is obvious.” See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP 2144.07. As Cole discloses the segments are removed by cutting, one of ordinary skill would have readily recognized a non-brittle material would have been suitable for cutting with a cutting tool. 
	However, Cole does not disclose said post having a larger outer diameter than said second end and said larger outer diameter portion of said post abutting an end face of said arrow shaft, said sleeve has first end tapering to a second end
	Zobell discloses said post having a larger outer diameter (Fig. 4, first end 114 has larger diameter than second end) than said second end and said larger outer diameter portion of said post abutting an end face of said arrow shaft (Col. 5 Lns. 65-67- Col. 6 Lns. 1-5, flange 116 of insert 108 abuts distal end 103 of arrow shaft 102), said sleeve has first end tapering to a second end (Col. 7 Lns. 55-65, outer sleeve 110 has tapered surface)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Greenwood which discloses an arrow insert with an adjustable weight section with the cuttable weight sections, as taught by Cole to provide Greenwood with the advantage of providing an alternative way of adjusting weight portions on an arrow insert and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See MPEP 2144.06 (II)
Col.. 4 Lns. 65-67 – Col. 5 Lns. 1-5) 
Regarding claim 3, Greenwood discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
 Greenwood further discloses said cut points are spaced to divide said post into predefined weighted portions (Col. 4 Lns. 35-50, post divided into sections 135 between grooves 136) 
However, Greenwood does not disclose weighing 5 to 25 grains each
Cole discloses weighing 5 to 25 grains each (Col. 5 Lns. 40-45, weight segments 42A-42F are all about the same weight (e.g. 10 grains)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Greenwood which discloses an arrow insert with an adjustable weight section with the cuttable weight sections, as taught by Cole to provide Greenwood with the advantage of providing the desired weight per section to adjust an arrow insert weight. 
Regarding claim 6, Greenwood discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Greenwood further discloses said sleeve is tapered (Col. 4 Lns. 55-60, tip collar 110 has tapered body), with a larger diameter at the second end than at the first end.
Regarding claim 7, Greenwood discloses an adjustable outsert system comprising a first part, comprising a post (Fig. 2, post 130) adapted for insertion into an end portion of said arrow shaft, said post being dimensioned to be fit inside (Fig. 6, post 130 fits inside arrow shaft 102) said end portion of said arrow shaft upon insertion therein
Fig. 2, sleeve 110) sized to cover the front of the post and said end portion of an outer diameter of said arrow shaft (Fig. 6, sleeve covers front of post and end portion of outer diameter of arrow shaft) said sleeve further being sized to be press-fit over said arrow shaft upon installation thereon (Col. 6 Lns. 30-40, slight expansion of arrow shaft 102 due to arrow tip insert 130 compresses arrow shaft 102 between bore 116 of collar 110, i.e. press fit)
wherein said first part is provided with precisely marked cutoff sections (Col. 4 Lns. 35-40, circumferential grooves 136 note cutoff sections)
and wherein said post extends into said end portion of said arrow shaft (see Fig. 6, post 130 extends into end portion of arrow shaft) further than said sleeve extends over said outer diameter of said arrow shaft (see Fig. 6, post 130 extends further in than sleeve 110)
However, Greenwood does not disclose wherein said cutoff sections are non-brittle and cuttable only with a suitable cutting tool, said post having an end with a larger diameter to engage an end face of said arrow shaft and a tapered sleeve. 
While Cole does not explicitly state wherein said cut points are non-brittle and cuttable only with a suitable cutting tool, Cole discloses (Col. 2 Lns. 5-10) the segments are removed by cutting and would be a matter of preferred materials to use a non-brittle material, as it is noted that “mere selection of known materials to make an apparatus of a type made of said material prior to the invention, the selection of said material being on basis of suitability for intended use, is obvious.” See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP 2144.07. As Cole discloses the segments are removed by cutting, one of ordinary skill would have readily recognized a non-brittle material would have been suitable for cutting with a cutting tool. 
However, Cole does not disclose said post having an end with a larger diameter to engage an end face of said arrow shaft and a tapered sleeve.
Zobell discloses said post having an end with a larger diameter to engage an end face of said arrow shaft (Fig. 4, first end 114 has larger diameter than second end) (Col. 5 Lns. 65-67- Col. 6 Lns. 1-5, flange 116 of insert 108 abuts distal end 103 of arrow shaft 102), and a tapered sleeve. (Col. 7 Lns. 55-65, outer sleeve 110 has tapered surface)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Greenwood which discloses an arrow insert with an adjustable weight section with the cuttable weight sections, as taught by Cole to provide Greenwood with the advantage of providing an alternative way of adjusting weight portions on an arrow insert and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See MPEP 2144.06 (II)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Greenwood which discloses an arrow insert with an adjustable weight section with the diameter and tapered sleeve, as taught by Zobel to provide Greenwood with the advantage of being able to properly position the insert (Col.. 4 Lns. 65-67 – Col. 5 Lns. 1-5) 
Regarding claim 10, Greenwood discloses the claimed invention substantially as claimed, as set forth above in claim 7. 
Greenwood further discloses said post comprises glue grooves (Col. 4 Lns. 29-35, circumferential grooves 136 provide additonal surface area for adhesives) and cut marks (Col. 4 Lns. 35-45, weight may be adjust by breaking off portions of stud 135 at grooves 136, i.e. grooves act cut marks to guide user) to guide the user in adjusting the weight of said post. 
Regarding claim 13, Greenwood discloses an adjustable outsert system adapted for partial insertion into an end of an arrow shaft, comprising 
an internal adjustable footer (Fig. 2, post 130) and an external footer (Fig. 2, sleeve 110), 
Fig. 2, post 130 extends axially within arrow shaft), said footer having a plurality of measured cutpoints (Col. 4 Lns. 35-40, break off portions of stud 135 at grooves 136, grooves act as cut points) 
said external footer extends axially external an outer diameter of said arrow shaft (Fig. 6, sleeve 110 extends axially external an outer diameter), wherein said internal footer extends into said end of an arrow shaft further (see Fig. 6, post 130 extends further into arrow shaft than sleeve 110 extends over outer diameter) than said external footer extends over said outer diameter of said arrow shaft, 
and wherein a forward of center weight is adjustable (Col. 4 Lns. 35-40, weight of arrow tip insert 130 may be adjusted by modifying post 135) by an archer by adjusting a weight of the system by adjusting said internal footer
wherein said internal footer is dimensioned to be fit tightly within said arrow shaft upon installation therein (Col. 6 Lns. 30-40, slight expansion of arrow shaft 102 due to arrow tip insert 130 compresses arrow shaft 102 against 135, therefore, post fits tightly inside, Col. 3 Lns. 65-67, use of friction fit) and
wherein said external footer is dimensioned to be press-fit to said arrow shaft upon installation thereon (Col. 6 Lns. 30-40, slight expansion of arrow shaft 102 due to arrow tip insert 130 compresses arrow shaft 102 between bore 116 of collar 110, i.e. press fit)
However, Greenwood does not disclose that are non-brittle and cuttable only with a suitable cutting tool and said internal footer has an end of a larger diameter which abuts an end face of said arrow shaft. 
While Cole does not explicitly state wherein said cut points are non-brittle and cuttable only with a suitable cutting tool, Cole discloses (Col. 2 Lns. 5-10) the segments are removed by cutting and would be a matter of preferred materials to use a non-brittle material, as it is noted that “mere selection of known materials to make an apparatus of a type made of said material prior to the In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP 2144.07. As Cole discloses the segments are removed by cutting, one of ordinary skill would have readily recognized a non-brittle material would have been suitable for cutting with a cutting tool. 
However, Cole does not disclose said internal footer has an end of a larger diameter which abuts an end face of said arrow shaft.
Zobell discloses disclose said internal footer has an end of a larger diameter which abuts an end face of said arrow shaft. (Fig. 4, first end 114 has larger diameter than second end) (Col. 5 Lns. 65-67- Col. 6 Lns. 1-5, flange 116 of insert 108 abuts distal end 103 of arrow shaft 102)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Greenwood which discloses an arrow insert with an adjustable weight section with the cuttable weight sections, as taught by Cole to provide Greenwood with the advantage of providing an alternative way of adjusting weight portions on an arrow insert and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See MPEP 2144.06 (II)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Greenwood which discloses an arrow insert with an adjustable weight section with the diameter and tapered sleeve, as taught by Zobel to provide Greenwood with the advantage of being able to properly position the insert (Col.. 4 Lns. 65-67 – Col. 5 Lns. 1-5) 
Regarding claim 14, Greenwood discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Greenwood discloses said second end of the sleeve has a dimeter adapted dimensionally to have a diameter such that said second end fits tightly over the outer diameter of a tip end of the arrow Fig. 6, sleeve 110 is tightly fit over post, Col. 6 Lns. 30-40, slight expansion of arrow shaft 102 due to arrow tip insert 130 compresses arrow shaft 102 between bore 116 of collar 110)
Regarding claim 15, Greenwood discloses the claimed invention substantially as claimed, as set forth above in claim 14. 
While Greenwood does not explicitly disclose said second end of the sleeve has a diameter slightly smaller than an outer diameter of said tip end of the arrow shaft, Greenwood discloses (Fig. 6, sleeve 110 is tightly fit over post, Col. 6 Lns. 30-40, slight expansion of arrow shaft 102 due to arrow tip insert 130 compresses arrow shaft 102 between bore 116 of collar 110) and would be a matter of change in size to provide a smaller diameter and the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See In Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144.04 (IV) (A) and would not provide new and unobvious function. 
Therefore, it would have been obvious to one of ordinary skill to modify the sleeve of Greenwood to have a smaller diameter as a matter of change in size in order to provide the tight fit disclosed by Greenwood

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 6-7, 10, 13-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RKP/

/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711